*948Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kyle Morrell Briggs appeals the district court’s orders denying his motion to compel the Government to file a Federal Rule of Criminal Procedure 35(b) motion for reduction of sentence and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Briggs, 4:11-cr-02161-TLW-1 (D.S.C. June 25, 2013 & Aug. 20.2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.